DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 7-14, 17, 18 and 20-26 are allowable over the prior art of record. The closest prior art of record Gartland et al. (hereinafter, Gartland) (US 2013/0124507 A1), teaches 
visual information metric values navigate through various design options of a similar match, working on a given design or index for use to search or query similar design and utilizing visual criteria, allow a user to select a desired level of one or more visual information metrics from a range of possible values associated with a sample document, comparison, analyze, criteria associated with document, document comprise web page coded in markup language, HTML,  user interface generated score on how closely information matches with a given criteria associated with query, automatically reflect visual information metric values ([0016], [0030]-[0038]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “presenting a graphical user interface indicating that the framework has the match status with the guide structure, the graphical user interface including a first selectable button to accept the framework, a second selectable button to decline the framework, and measurement characteristics of columns of a columnar layout of the framework; receiving a selection of the first selectable button to accept the framework; transitioning, responsive to said selection of the first selectable button, from the graphical user interface to a workspace interface that includes a visual representation of the framework including guidelines of the framework, the workspace interface configured to receive user interaction instructing that code contained by the framework is to be applied to the loaded file to generate a coded functional file; and generating, based on user interaction with the workspace interface, the coded functional file by applying the code contained by the framework to the loaded file, said generating including automatically applying the framework to the loaded file as part of developing the coded functional being renderable to present a visual representation of the image in a format of the framework”, and similarly in independent claims 9 and 18.
Dependent claims 2, 3, 7, 8, 10-14, 17 and 20-26 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guheen (US 7,315,826 B1) teaches set of items selected and separately stored for later review, visual shopping environment tailored with items, system continuously changing pricing which are accommodate independently, framework also present programmer to think interaction between the code, developers to creates the program (column 30, line 60 to column 31, line 21. column 186, lines 26-60). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154
10/22/21